Citation Nr: 0108661	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a low back disorder, 
to include arthritis of the lumbosacral spine, disc syndrome, 
compression fracture at L1 vertebra, and a right hip 
dislocation.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1977 to October 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for arthritis of the lumbosacral spine, disc 
syndrome, compression fracture of L1 vertebra, and right hip 
dislocation due to lumbosacral muscle strains during service.  

By rating decision dated in October 1986 the RO denied the 
veteran's application to reopen her claim of entitlement to 
service connection for a back disorder.  She did not appeal.  

The Board notes that in a September 1999 rating decision the 
RO characterized the issue on appeal as entitlement to 
service connection, not whether new and material evidence had 
been submitted to reopen the previously denied claim.  In the 
Reasons and Bases portion of the decision, the RO found that 
the claim for service connection was not well grounded, 
without making any findings regarding the presentation of new 
and material evidence.

The Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).

The Board notes that in her substantive appeal, VA Form 9, 
dated in March 2000, the veteran indicated that she wanted a 
hearing before a member of the Board at the RO located in 
Oakland, California.  A hearing was scheduled and the veteran 
was notified of the time and place of the hearing by letter 
dated in October 2000.  However, she failed to appear for the 
hearing without good cause shown, and therefore, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(b) & (d) 
(2000).  


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in a 
rating decision issued in July 1981, and properly notified 
the veteran of such determination; she did not appeal.  

2.  The RO denied reopening the veteran's claim for service 
connection for a back disorder, to include a hip disorder, in 
a rating decision issued in October 1986, and properly 
notified the veteran of the determination; she did not 
appeal.  

3.  The evidence submitted since the October 1986 rating 
decision bears directly and substantially upon the issues at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1981 rating decision that denied service 
connection for a back disorder and the October 1986 rating 
decision that denied reopening the claim are final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  

2.  Evidence received since the final October 1986 
determination, wherein the RO denied the claim of service 
connection for a back disorder, is new and material and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran sustained an 
acute injury to her back, left "CVA" area, in December 1977 
during BCT (basic combat training).  Treatment records dated 
from January to April 1978 show that she complained of lumbar 
pain.  The assessment in May 1978 was lumbosacral paraspinous 
muscle spasm.  The report of separation has not been 
associated with the claims folder.  

In a rating decision dated in July 1981, the RO denied 
entitlement to service connection for a back disorder upon 
consideration of the veteran's available service records and 
an April 1981 report of VA examination.  The RO notified the 
veteran of that decision by letter dated in July 1981; she 
did not appeal.

In October 1986, the RO denied reopening the veteran's claim 
of entitlement to service connection for a back disorder.  
The RO considered a copy of a July 1986 treatment record from 
the veteran's private physician, B.S., M.D., in which the 
veteran reported a back injury during service.  The 
impression was low back injury from the past, acute 
exacerbation with sciatica and L4/L5, L5/S1 disc syndrome.  
Also new to the record was an April 1986 letter from the 
veteran's private chiropractor wherein he stated that he had 
treated the veteran in 1981 for low back pain, which the 
veteran associated with an injury during service.  The 
records show a diagnosis of chronic lumbar and lumbosacral 
sprain/strain.  

In June 1999, the veteran filed an application to reopen her 
claim of entitlement to service connection for a back 
disorder.  In association with her application, she submitted 
the following:  

Private hospital records from the emergency room dated in 
April 1987 reveal that the veteran was admitted following a 
fall of approximately 10 feet from stairs.  The records 
indicate that she landed on her feet and then landed against 
her mid low back.  The impression was back pain secondary to 
fall with soft tissue trauma and compression fracture at L1, 
question of old or new component.  The impression of x-ray 
examination of the lumbosacral spine was that there was a 
fracture of L1 with about 20 percent loss of vertical height.  
The report notes that it was probably not acute but was of 
recent origin, as healing had not yet occurred.  

A January 1993 letter from the veteran's private chiropractor 
indicates that the veteran was undergoing treatment for a 
back disorder.  The chiropractor stated the veteran had a 
severe, chronic, traumatic, permanent lumbar spinal problem.  

On x-ray examination at Fresno Community Hospital in June 
1998, the examiner reported that there was advanced anterior 
wedging of L1, which he associated with some hypertrophic 
spurring extending towards T12.  The examiner stated that he 
suspected that it represented an old injury.  The summary was 
old compression of L1 and mild degenerative joint disease.  

In her March 2000 substantive appeal, VA Form 9, the veteran 
reiterated her contention that her back disorder was a result 
of a back injury during service at Fort McClellan.  She 
indicated that she underwent x-ray examination of her back 
during service in association with the injury.  If made, they 
have not been associated with the claims folder.  

Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

Analysis

The veteran seeks to reopen a claim of entitlement to service 
connection for a back disorder.  The July 1981 rating 
decision is final based on the evidence of record at that 
time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  However, 
evidence submitted since that decision includes results of x-
ray examination showing advanced anterior wedging of L1, 
which the examiner indicated was associated with an old 
injury.  Also received was a statement from the veteran 
indicating that she had undergone x-ray examination of her 
back during service, which report, if made, has not been 
associated with the claims folder.

Such medical evidence, coupled with the statements in support 
of the claim, bears directly and substantially upon the 
question of the etiology of the veteran's back disorder.  
Thus, it is significant and must be considered in order to 
fairly decide the merits of the claim.  The Board therefore 
finds that new and material evidence has been received since 
the July 1981 rating decision and the veteran's claim is 
therefore reopened.  38 C.F.R. § 3.156(a).  The Board is 
precluded, however, from adjudicating the veteran's claim 
prior to VA's fulfillment of the duty to assist.  This issue 
is, therefore, being remanded to the RO for the required 
development.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  There is competent evidence of a 
current back disability, and the veteran has provided lay 
evidence that the disability is related to service.  However, 
the record does not contain a clear medical opinion linking a 
current back or right hip disability to service.  Under the 
VCAA, an examination is necessary.  The veteran has not been 
afforded a current examination to determine the nature of any 
current back or right hip disability and whether such 
disability is related to an injury in service.  

The veteran has asserted that there are service medical 
records that could serve to document an inservice back injury 
with a resultant fracture.  In accordance with the VCAA, 
these records should be specifically requested.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure all 
of the veteran's service medical records, 
including reports of x-ray examination of 
the veteran's back and the separation 
examination report.  The RO should 
request these records, from all 
appropriate sources to include, the Army 
Reserve Personnel Center (ARPERCEN), 
National Personnel Records Center (NPRC), 
National Archives and Records 
Administration (NARA), as well as Fort 
McClellan.

2.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any current back 
or right hip disorders.  The examiner 
should review the veteran's claims folder 
including a copy of this remand.  All 
necessary tests or studies should be 
performed, including x-ray examination.  
After the entire claims folder, including 
service medical records, has been 
reviewed, the examiner should comment as 
to whether it is at least as likely as 
not that a back disorder is a result of a 
disease or injury in active service, or 
whether such disorder is the result of 
the post-service back injury in 1987.  
All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued should be considered.  
If the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that examination requested pursuant to 
this remand is deemed necessary to evaluate her claim and 
that her failure, without good cause, to report for a 
scheduled examination could result in the denial of that 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


